DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2018/0048994 in view of WO 2018/171927 A1 (WO’927).  

receiving, from a network, configuration of multiple configured grants for sidelink ([0102] a UE receives a Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) indicating SL SPS activation, or receives a MAC Control Element (CE) indicating SL SPS activation whereby resources for SL SPS are allocated (that is, an SL grant is configured)); 
receiving activation command or deactivation command on Physical Downlink Control Channel (PDCCH) for at least one of the multiple configured grants ([0107] a plurality of SL SPS configurations of a single UE and/or to provide control information for configuring and releasing SL grants, a method of using a PDCCH/EPDCCH); and 
but does not explicitly disclose,
transmitting, to the network, a confirmation Media Access Control (MAC) Control Element (CE), 
wherein the confirmation MAC CE includes one or more fields in a bit group of which size is equal to number of the multiple configured grants, 
wherein each field in the bit group is set to (i) zero to indicate deactivation for each of the multiple configured grants or (ii) 1 to indicate activation for each of the multiple configured grants, and 
wherein each field in the confirmation MAC CE except the bit group is ignored.  
However, as WO’927 discloses transmitting, to the network, a confirmation Media Access Control (MAC) Control Element (CE) (page 23, 20-22, UE 10 then confirms deactivation of the US-SPS grant by sending a MAC message 714 to the access node 
wherein the confirmation MAC CE includes one or more fields in a bit group of which size is equal to number of the multiple configured grants (page 20, 31-37, the MAC CE can consist of a single octet defining eight fields. Otherwise the MAC CE may consist of four octets, each defining eight fields. Each field is mapped to a corresponding cell, e.g., PCell or SCell, and consists of one bit which indicates whether the US-SPS grant is activated, page 27, 17-20, To convey the confirmation for the multiple UL carriers, the MAC CE may consist of one or more multibit values. In such multibit value, each bit may indicate the activation status of a corresponding UL carrier), 
wherein each field in the bit group is set to (i) zero to indicate deactivation for each of the multiple configured grants (page 21, 6-12, Ci is set to "0" to indicate that the US-SPS grant is deactivated for cell index i) or (ii) 1 to indicate activation for each of the multiple configured grants (page 21, 6-12, Ci may be set to "1 " to indicate that the US- SPS grant is activated for cell index i), and 
wherein each field in the confirmation MAC CE except the bit group is ignored (page 21, 10-12, If no cell with cell index i is configured, the corresponding Ci field may be ignored).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kwon invention with WO’927 invention to include the claimed limitation(s) so as to allow the device to notify the network of the activated/deactivated of grant resources in order for the network to optimize network allocated resources.  

Claim 3, Kwon as modified discloses the method of claim 1, wherein all of the one or more fields in the group are same type (WO’927 page 20, 31-37, the MAC CE can consist of a single octet defining eight fields. Otherwise the MAC CE may consist of four octets, each defining eight fields. Each field is mapped to a corresponding cell, e.g., PCell or SCell, and consists of one bit which indicates whether the US-SPS grant is activated).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kwon invention with WO’927 invention to include the claimed limitation(s) so as to allow each field to be mapped to a corresponding cell, e.g., PCell or SCell, and consists of one bit which indicates whether the US-SPS grant is activated.  
Claim 8, Kwon as modified discloses the method of claim 1, wherein the confirmation MAC CE consists of one octet (WO’927 page 20, 34-35, the MAC CE can consist of a single octet defining eight fields).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kwon invention with WO’927 invention to include the claimed 
Claim 11, Kwon as modified discloses the method of claim 1, wherein the wireless device is in communication with at least one of a user equipment, a network (Kwon [0029] ABS 11 communicates with UE 12. BS 11 may be referred to as eNB (evolved-NodeB), BTS (Base Transceiver System)), or an autonomous vehicle other than the wireless device.  
Claim 12, see claim 1 for the rejection, Kwon discloses (fig 18) a wireless device in a wireless communication system comprising: 
a transceiver (fig 18, UE 100, transceiver); 
a memory (fig 18, UE 100, memory); and 
at least one processor (fig 18, UE 100, processor) operatively coupled to the transceiver and the memory, and configured to: 
control the transceiver to receive, from a network, configuration of multiple configured grants for sidelink; 
control the transceiver to receive activation command or deactivation command on PDCCH for at least one of the multiple configured grants; and 
control the transceiver to transmit, to the network, a confirmation MAC CE, 
wherein the confirmation MAC CE includes one or more fields in a bit group of which size is equal to number of the multiple configured grants,
wherein each field in the bit group is set to (i) zero to indicate deactivation for each of the multiple configured grants or (ii) 1 to indicate activation for each of the multiple configured grants, and 

Claim 13, see claim 2 for the rejection, Kwon as modified discloses the wireless device of claim 12, wherein the confirmation MAC CE includes at least one octet.  
Claim 14, see claim 1 for the rejection, Kwon discloses (fig 18, UE 100, processor) a processor for a wireless device in a wireless communication system, wherein the processor is configured to control the wireless device to perform operations comprising: 
receiving, from a network, configuration of multiple configured grants for sidelink; 
receiving activation command or deactivation command on Physical Downlink Control Channel (PDCCH) for at least one of the multiple configured grants; and 
transmitting, to the network, a confirmation Media Access Control (MAC) Control Element (CE), 
wherein the confirmation MAC CE includes one or more fields in a bit group of which size is equal to number of the multiple configured grants, 
wherein each field in the bit group is set to (i) zero to indicate deactivation for each of the multiple configured grants or (ii) 1 to indicate activation for each of the multiple configured grants, and 
wherein each field in the confirmation MAC CE except the bit group is ignored.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2018/0048994 and WO 2018/171927 A1 (WO’927) in view of WO 2018/174770 A1 (WO’770).  
Claim 4, Kwon as modified discloses the method of claim 1, 
but Kwon and WO’927 invention is silent on,  

However, as Li discloses wherein the confirmation MAC CE includes another type of a field (page 14, 32-35, where each confirmation field 59 includes a type field 59A for indicating a type of SPS configuration whose activation or release is confirmed and further includes an index field 59B for indicating an index of the SPS configuration).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kwon and WO’927 invention with WO’770 invention to include the claimed limitation(s) so as to allow the device to use different field types in order to indicate the type grant configuration and an index of the grant configuration to  the network of the configuration whose activation or release is confirmed. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2018/0048994 and WO 2018/171927 A1 (WO’927) in view of Babaei et al., US 2018/0139734.  
Claim 5, Kwon as modified discloses the method of claim 1, 
but Kwon and WO’927 invention is silent on,  
wherein the confirmation MAC CE is identified by a MAC subheader with a logical channel identifier (LCID).  
However, as Babaei discloses wherein the confirmation MAC CE is identified by a MAC subheader with a logical channel identifier (LCID) ([0195] a SPS confirmation MAC CE may be identified by a MAC PDU subheader with a specified LCID).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kwon and . 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2018/0048994 and WO 2018/171927 A1 (WO’927) in view of Chen et al., US 2020/0146082.  
Claim 6, Kwon as modified discloses the method of claim 1, 
but Kwon and WO’927 invention is silent on,  
wherein the multiple configured grants includes at least one of a configured grant Type 2 with sidelink configured grant index (CGi) configured for a Medium Access Control (MAC) entity of the wireless device.  
However, as Chen discloses wherein the multiple configured grants includes at least one of a configured grant Type 2 with sidelink configured grant index (CGi) configured for a Medium Access Control (MAC) entity of the wireless device ([0179] deliver the configured sidelink grant, the associated HARQ information and the value of the highest priority of the sidelink logical channel(s) in the MAC PDU to the Sidelink HARQ Entity for this subframe).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kwon and WO’927 invention with Chen invention to include the claimed limitation(s) so as to allow the network to provide the UE with sidelink grant configuration in order for the UE to implement in a V2X sidelink communication. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2018/0048994 and WO 2018/171927 A1 (WO’927) in view of Ye et al., US 2020/0053835.  
Claim 7, Kwon as modified discloses the method of claim 6, 
wherein at least one of the field in the bit group indicates confirmation to activation or deactivation of the configured grant (Karaki page 21, 6-12, Ci may be set to "1 " to indicate that the US- SPS grant is activated for cell index i, page 21, 6-12, Ci is set to "0" to indicate that the US-SPS grant is deactivated for cell index I) 
but Kwon and WO’927 invention is silent on,  
Type 2 with the sidelink - 64 -Docket No. 2101-72245 configured grant index (CGi).  
However, as Ye discloses Type 2 with the sidelink  configured grant index (CGi) ([0104] For SL grant in DCI format 5A, the SL SPS configuration index is provided with explicit SPS activation and deactivation indication).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kwon and WO’927 invention with Ye invention to include the claimed limitation(s) so as to allow the network to provide the UE with sidelink grant configuration in order for the UE to obtain and maintain sidelink resources to communicate with other devices in certain coverage area. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US 2018/0048994 and WO 2018/171927 A1 (WO’927) in view of Chin et al., US 2020/0053820.  
Claim 9, Kwon as modified discloses the method of claim 1, 

wherein the method further comprises, setting a priority of the confirmation MAC CE as a highest priority of logical channels associated with the multiple configured grants.  
However, as Chin discloses wherein the method further comprises, setting a priority of the confirmation MAC CE as a highest priority of logical channels associated with the multiple configured grants ([0036] when the first priority order (e.g., the normal LCP order) is adopted, logical channels may be prioritized in accordance with the following order (from highest priority to lowest priority), [0038] Configured Grant Confirmation MAC CE).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kwon and WO’927 invention with Chin invention to include the claimed limitation(s) so as to allow the UE to adopt the first priority order (e.g., the normal LCP order) to set the highest priority for the confirmation MAC CE in order to be efficiently to confirm the activation or deactivation of the grant to the network. 
Claim 10, Kwon as modified discloses the method of claim 1, 
but Kwon and WO’927 invention is silent on,  
wherein the method further comprises, setting a priority of the confirmation MAC CE as a highest priority of logical channels belonging to a destination associated with the multiple configured grants.  
However, as Chin discloses wherein the method further comprises, setting a priority of the confirmation MAC CE as a highest priority of logical channels belonging to 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kwon and WO’927 invention with Chin invention to include the claimed limitation(s) so as to allow the UE to adopt the first priority order (e.g., the normal LCP order) to set the highest priority for the confirmation MAC CE in order to be efficiently to confirm the activation or deactivation of the grant to the network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DINH NGUYEN/Primary Examiner, Art Unit 2647